DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morioka (USPN 9,584,348).
Regarding claim 1, Morioka teaches a method for controlling the timing of feedback transmissions from a receiving device by a transmitting device communicating over a communication link, wherein the communication link supports a retransmission scheme and wherein the method comprises: transmitting a first feedback timing indicator (FTI) and data, wherein the first FTI indicates no specific subframe in which retransmission feedback is requested [Col. 8, lines 49-58, timing information has information about time interval for transmitting ACK but does not indicate any specific subframe for transmitting the feedback]; and transmitting a second FTI, wherein the second FTI indicates when retransmission feedback related to the data is requested [Fig. 10, multiple data transmissions, Col. 8, lines 49-63, indicates timing information as to when the feedback should be transmitted].
Regarding claims 2 and 4, Morioka teaches receiving retransmission feedback, related to the retransmission scheme, according to the second FTI [Col. 8, line 64 – Col. 9, line 7].
Regarding claim 3, Morioka teaches a transmitting device configured to control the timing of feedback transmissions from a receiving device over a communication link, wherein the communication link supports a retransmission scheme and wherein the transmitting device comprises: transmitting circuitry [Fig. 9, 40[; and processing circuitry configured to: transmit, via the transmitting circuitry, a first feedback timing indicator (FTI) and data, wherein the first FTI indicates no specific subframe in which retransmission feedback is requested [Col. 8, lines 49-58, timing information has information about time interval for transmitting ACK but does not indicate any specific subframe for transmitting the feedback]; and transmitting, via the transmitting circuitry, a second FTI, wherein the second FTI indicates when retransmission feedback related to the data is requested [Fig. 10, multiple data transmissions, Col. 8, lines 49-63, indicates timing information as to when the feedback should be transmitted].
Regarding claim 5, Morioka teaches a method for transmitting retransmission feedback by a receiving device communicating with a transmitting device over a communication link, wherein the communication link supports a retransmission scheme and wherein the method comprises: receiving a first feedback timing indicator (FTI) and data related to the retransmission scheme, wherein the first FTI indicates no specific subframe in which retransmission feedback is requested [Col. 8, lines 49-58]; receiving a second FTI that indicates when retransmission feedback related to the data is requested [Fig. 10, Col. 8, lines 49-63]; and transmitting retransmission feedback related to the data based on the second FTI [Col. 8, line 64 – Col. 9, line 7].
Regarding claim 6, Morioka teaches a receiving device configured to transmit retransmission feedback to a transmitting device over a communication link, wherein the communication link supports a retransmission scheme and wherein the communication device comprises: receiving circuitry [Fig. 9, 40]; transmitting circuitry [Fig. 9, 40]; and processing circuitry configured to: receive, via the receiving circuitry, a first feedback timing indicator (FTI) and data related to the retransmission scheme, wherein the first FTI indicates no specific subframe in which retransmission feedback is requested [Col. 8, lines 49-58]; receive a second FTI that indicates when retransmission feedback related to the data is requested [Fig. 10, Col. 8, lines 49-63]; and transmit retransmission feedback related to the data based on the second FTI [Col. 8, line 64 – Col. 9, line 7].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin et al. (USPN 10,491,341) teaches transmitting first access control layer data using resources allocated within a first component carrier, where the first access control layer data corresponds to a packet data unit (PDU).
Hu et al. (USPN 8,325,650) teaches transmitting packet data from communication network to one or more user equipment over radio interface and estimating a number of transmission attempts needed for transmitting the packet data.
Zhu et al. (USPN 7,043,210) teaches more and less significant groups of data are associated with lower and higher modulation orders, respectively to form the transmission data which is transmitted to the mobile telephone using highest order of modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/     Primary Examiner, Art Unit 2464